Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
	This application claims priority to AU2017/904227, filed on 10/19/17, and PCT/AU2018/051139, filed on 10/19/18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12, 15-17, 33-36, 40-42 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending eyeglasses which is akin to fundamental economic practices and methods of organizing human activity (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

Receiving a user's optical prescription; 

computing a shortlist of suggested frames based on the user's frame preferences; 
displaying information relating to the shortlist of suggested frames; 
receiving a user-selected frame selected from the shortlist of suggested frames via the user device; 
receiving the user's lens preferences based on one or more user- specified criteria selected via the user device; 
computing a shortlist of available lenses corresponding to the user's lens preferences, the user's optical prescription and suitability for fitting to the user- selected frame; 
displaying the shortlist of lenses; receiving, at the processor, user-selected lenses selected from the shortlist via the user device; 
computing a total price of user-selected frame and user- selected lenses; and displaying, on the user device, the total price, wherein the user-specified criteria for computing frame preferences comprise one or more of frame style, user lifestyle, frame brand, intended use, age of user, comfort, frame material, frame durability, frame weight, frame size, user's health conditions, strength of prescription, frame price.  

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
A processor;
A user device. 

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7, 9-12, 15, 33-36, 40-42  these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 15-17, 33-36 are rejected under 35 USC 103 as being unpatentable over WO2016030620A1 Wargnier (hereafter Wargnier) in view of US 2003/0123026, Abitbol et al. (hereafter Abitbol) 

1 : A method, comprising: 
receiving, at a processor, a user's optical prescription;  (Wargnier ¶62 obtains a user’s prescription)
receiving, at the processor, the user's frame preferences based on one or more user- specified criteria selected via a user device;  (Wargnier ¶65-66 obtains user preferences) 
computing, by the processor, a shortlist of suggested frames based on the user's frame preferences; (Wargnier ¶91 offers a list of suggested frames)
displaying, on the user device, information relating to the shortlist of suggested frames; (Wargnier ¶91 offers a list of suggested frames)
receiving, at the processor, a user-selected frame selected from the shortlist of suggested frames via the user device; (Wargnier ¶93 shows the user the chosen frames on the face, which would necessitate a selection of the frame to be displayed by the user)
receiving, at the processor, the user's lens preferences based on one or more user- specified criteria selected via the user device; (Wargnier ¶62 obtains lens preferences)
computing, by the processor, a shortlist of available lenses corresponding to the user's lens preferences, the user's optical prescription and suitability for fitting to the user- selected frame; (Wargnier ¶96 offers corresponding lenses)
displaying, on the user device, the shortlist of lenses; receiving, at the processor, user-selected lenses selected from the shortlist via the user device; (Wargnier ¶96 simulates the try on with both frames and lenses
wherein the user-specified criteria for computing frame preferences comprise one or more of frame style, user lifestyle, frame brand, intended use, age of user, comfort, frame material, frame durability, frame weight, frame size, user's health conditions, strength of prescription, frame price.  (Wargnier ¶62 obtains preferences) 

Although Wargnier does not explicitly disclose
computing, by the processor, a total price of user-selected frame and user- selected lenses; and displaying, on the user device, the total price, Wargnier ¶17 discloses overcoming issues, including pricing issues for customers through the invention.  Thus, it would have been obvious to calculate and provide a total price of the user’s purchase prior to the user’s purchase.  It is further noted that there are rare cases where a consumer would not be given the purchase price prior to agreeing to purchase a product and thus would be obvious as a matter of general sales practice.  Moreover, Abitbol ¶36 discloses displaying the price to the user.  It would have also been obvious to modify the system of Wargnier to include displaying the price for the purposes of allowing the user to know the cost of the item being considered as is normal for users purchasing items. 

Claims 16-17 are rejected under a similar rationale. 

2: The method of claim 1, wherein the processor retrieves the user's optical prescription from a database.  

3: The method of claim 1, wherein the processor receives the user's optical prescription from user input via the user device.  (Wargnier ¶62 receives the constraints of optical correction (a prescription))

4: The method of claim 1, wherein the user-specified criteria for computing frame preferences comprise user's face shape, user's skin colour and other facial features of the user.  (Wargnier ¶76-77 user’s face, skin color, eyes) 


receiving, at the processor, a photograph of the user; (Wargnier ¶74 receives images of the user) 
analysing, by the processor, the user's face shape and/or skin colour based on the photograph; (Wargnier ¶76-77 face shape/skin color)
displaying analysis results of the user's face shape and/or skin colour; and applying the analysis results when shortlisting the available frames.  (Wargnier ¶91 displays the face with suggested frames; displaying the face shows the analysis results as it should accurately match the user) 

6: The method of claim 5, wherein the analysis of face shape is computed by: 
identifying a plurality of facial landmarks based on the photograph; (Wargnier ¶80-81 discloses temple width and pupillary distance) 
computing a plurality of classifications relating to the facial landmarks; and (Wargnier ¶80-81 calculates the facial landmarks)
identifying frames compatible with the classifications.  (Wargnier ¶91 utilizes the landmarks to recommend frames) 

7: The method of claim 6, wherein the step of computing the shortlist of frames and/or the step of computing the shortlist of lenses further comprises predictive analysis of one or more of:
a) the user's price sensitivity based on the user's purchasing history; 
b) the user's purchasing behaviours; and 
c) the user's social preferences. (Wargnier ¶152 uses social networks)

9: The method claim 1, wherein the user-specified criteria for computing lens preferences comprise one or more of lens design, lens coating, lens material, lens thickness, lens price, lens tint, lens photochromic 

10: The method of claim 1, further comprising displaying, on the user device, a simulation of a user-selected lens type.  (Wargnier ¶91 displays the eyeglass to the user on the user’s face) 

11: The method of claim 1, wherein the step of computing the shortlist of frames and/or the step of computing the shortlist of lenses further comprises applying a predictive model based on similar customers according to the user-specified criteria.  (Wargnier ¶115 also uses responses from other users to provide recommendations)
  
12: The method claim 1, wherein the step of computing the shortlist of frames and/or the step of computing the shortlist of lenses further comprises predictive analysis of one or more of:
a) the user's price sensitivity based on the user's purchasing history; 
b) the user's purchasing behaviours; and 
c) the user's social preferences.  (Wargnier ¶152 uses social networks)

As to claim 15
Wargnier does not disclose 

15: The method of any one of the preceding claim 1, further comprising: 
displaying, on the user device, one or more additional features available for the user-selected frame and/or user-selected lenses; 

re-computing, by the processor, an updated total price of user-selected frame and lenses together with the additional feature(s); and displaying, on the user device, the updated total price.  (Abitbol ¶168 displays additional features in frames/lens options and displays prices for those options) 

33: The method of claim 1, comprising: 
receiving, at a processor, a photograph of a user; (Wargnier ¶74 receives images of the user) 
analysing, by the processor, the user's face shape and/or skin colour based on the photograph; and (Wargnier ¶76-77 face shape/skin color)
computing, by the processor, a shortlist of suggested frames based on results of the analysis of the user's face shape and/or skin colour.  (Wargnier ¶91 displays the face with suggested frames; displaying the face shows the analysis results as it should accurately match the user)

34: The method of claim 33, wherein the analysis of face shape is computed by: 
identifying a plurality of facial landmarks based on the photograph; (Wargnier ¶80-81 discloses temple width and pupillary distance)
computing a plurality of classifications relating to the facial landmarks; and (Wargnier ¶80-81 discloses temple width and pupillary distance)
identifying frames compatible with the classifications.   (Wargnier ¶91 utilizes the landmarks to recommend frames)

35: The method of claim 34, wherein the facial landmarks include a hairline, jawline, skull shape, face shape, eye position, eye shape, eye colour, nose position, face height, face width and/or nose outline of the user.  (Wargnier ¶76-77 face shape/skin color)

36: The method of claim 34, wherein the classifications relating to face shape include oval, oblong, heart, square, round, diamond and/or triangle shaped, wherein the classifications relating to jawline include pointy, square and round; (Wargnier ¶77 face shape)
wherein the classifications relating to hairline include wide, intermediate and narrow; and (Wargnier ¶83 hair length)
wherein face shape is determined based on a face height to width comparison value, hairline classification, and jawline classification.  (Wargnier ¶91 displays the face with suggested frames; displaying the face shows the analysis results as it should accurately match the user)
  
Claims 40-42 are rejected under 35 USC 103 as being unpatentable over WO2016030620A1 Wargnier (hereafter Wargnier) and in view of WO2008/108763 Harville et al. (hereafter Harville)

Wargnier does not disclose
40: The method of any one of claim 33, wherein the analysis of skin colour comprises: 
cropping one or more sample areas from the photograph; and 
6calculating a colour sample value for the average colour of the one or more sample areas.  

Harville page 7-8 discloses using sample areas from the photograph, page 10, last paragraph, average color in the sample area.  It would have been obvious to modify the system of Wargnier/Abitbol to determine skin tone using sample areas for the purposes of accurately estimating the skin color of the subject as taught by Harville, (page 10, 1st paragraph) 

st full paragraph, uses cheeks, and forehead) 

42: The method of claim 40 or claim 41, wherein the analysis of skin colour further comprises: comparing the identified colour sample value with a colour scale; and 
computing a scale value for the colour sample value. (Harville p 10, generally describes comparing the identified colors and computing a value in a color space for the user)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

               Primary Examiner, Art Unit 3684